 In the Matter of THE CLEVELAND ELECTRIC ILLUMINATING COMPANYandUTILITY WORBERs ORGANIZING COMMITTEE, LOCAL 270, C. I. O.In the Matter of THE CLEVELAND ELECTRIC ILLUMINATING COMPANYandINTERNATIONAL UNION OF OPERATING ENGINEERS (AFL) LOCALNo. 589In the Matter of THE CLEVELAND ELECTRIC ILLUMINATING COMPANYandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS (AFL)LOCAL UNION B-1336CasesNos.R-5358 to R-5367, inclusive, respectively.DecidedSeptember 8, 1943Mr. John R. Hill,for the Board.Messrs. Clan CrawfordandRalph M. Besse,of Cleveland, Ohio, forthe Company.Mr. Lee W. Heilman,of Youngstown, Ohio, andMr.'Eugene Cotton,of Washington, D. C., for the CIO.Messrs William Patrick ClyneandW. B. Petty,of Cleveland, Ohio,for the IBEW.Mr. Robert Silagi,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEUpon petitions duly filed by Utility WorkersOrganizingCommit-tee, Local 270, C. 1. 0., herein called the CIO, byInternational Union ofOperatingEngineers(AFL) Local No. 589, herein called the Operat-ing Engineers,and by the International Brotherhood of ElectricalWorkers (AFL) Local Union B-1336, herein called the IBEW, alleg-ing that questions affectingcommercehad arisen concerning the repre-sentation of employees of The Cleveland Electric IlluminatingCompany, Cleveland, Ohio, herein called the Company, the, NationalLabor RelationsBoardconsolidated the cases and provided for anappropriate hearing upon due notice before Frank A. Mouritsen, Trial52 N. L.R. B., No. 82.518 THE CLEVELANDELECTRIC 'ILLUMINATING COMPANY519Examiner.Said hearing was held it Cleveland, Ohio, on May 10, 11,12, and 13,1943. The Company, the CIO, and the IBEW appeared andparticipated.'All parties were afforded full opportunity to be heard,to examineand,cross_examine witnesses, and to introduce evidencebearing onthe issues.On April 30, 1943, the Board issued its Decision and Orderin a caseinvolving charges of unfair labor practices filed by the IBEW againstthe Company.2The hearing in the instant case commenced on the10th day after the issuance of said Decision.At the hearing and in itsbrief, the IBEW contended that the hearing date was prematurelyset,. in that it did. not allow 10 full days to elapse in which to affordthe Company an opportunity to signify whether it intended to complywith theBoard'sorder.The record is barren of any fact or circum-stance which indicates that any party was prejudiced by the setting ofthe date of hearing for May 10, 1943.Both the Company and the IBEW were represented at the hearingby attorneys.Since the CIO was represented by its field representa-tive, the Trial Examiner and the Board's attorney rendered to himsomeaid in crystallizing the issues which they probably would not havegivena lawyer.On one occasion, during arecess, adiscussion washeld among the Trial Examiner, the Board's attorney, and the CIOrepresentative to arrive at some definition of "working foremen" whomthe CIOseeksto include in the appropriate unit.An examination ofthe record reveals that the IBEW's attorney was invited to participatein this discussion but declined to do so.He was -later challenged topresentany evidence bearing on the alleged misconduct of the Board'sagentsbut declined to do so, stating that he did not. wish the inferenceof improper conduct to be drawn without supporting testimony. TheIBEWallegesthat the function of the Board's representatives islimited to establishing jurisdiction, and that they acted improperlyand showed-bias.byassisting the CIO.The IBEW is clearly mistakenas to thefunctions of the Trial Examiner and Board's attorney inrepresentation cases.$We find that the conduct of the Trial Examinerand the Board'sattorneywas correctand properand that a fair hearingwas held.1The Operating Engineers did not appear and was not represented at the hearing, althoughithad been given due notice thereof. Instead it sent a letter to the Board's RegionalDirector asking "to be excused from the hearing now in progress."2 Case No. C-2543..See.Matter of.TheCleveland—Electrio IlluminatingCo., 49 N. L. R. B.300.' Copies of the Trial Examiners'Statement in "R" Cases,Board'sExhibit No. 2, wereserved upon all parties.This statement reads in part, "in general,the Trial Examiner willpresent evidence bearing upon the question of the Board's jurisdiction over the parties andthe subject matter of the investigation,while the representatives of the other parties willbe expected(with the assistance of the Trial Examiner if necessary)to present evidenceupon the remaining issues "During the hearing the Trial Examiner defined the functionof the Board's attorney as coinciding with that of the Trial Examiner and stated that theBoard's attorney"ismerely here to try and assist the parties,and to get the informationin the record. . . . 520At the hearing the IBEW moved to withdraw its petition No.R-5361 pertaining to the employees of the Stores Department ofthe Company.The motion was referred to the Board and is herebygranted.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.On July 8,1943, oral argument was held before the Board in. Washington, D. C:,atwhich the Company, the CIO, and the IBEW appeared andparticipated.On August 18, 19, and 20, 1943, pursuant to an order of the Boardreopening the record, a further hearing was held for the purpose-of determining whether or not an election might appropriately bedirected at this time in view of the proceedings in the United StatesCircuit Court of Appeals for the-Sixth Circuit involving the Board'sorder issued in the complaint case.4All parties, including the Oper-ating Engineers ;6 appeared, participated, and were, afforded full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial- Examiner'srulings made at the reopened hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANY.The Cleveland Electric Illuminating Company, an Ohio corpora,-tion, is a public utility controlled by The North American Company.It has one wholly owned subsidiary, The Ceico Company, which owns,sells, and services electric meters and'acquires title torealestate foruse in the" Company's business.The Company is engaged princi-pally in the `generation and distribution of electric energy and steamin Cuyahoga, Geauga, Lake,'and Ashtabula! counties,. and in;a smallportion of Lorain county in the State of Ohio. Such territory in-which the'Company operates, extends along the shore of Lake Erieapproximately 100 miles and inland to an average depth of about 1.7miles.The total area in which the Company produces and distrib-utes electric energy is approximately 1,700 squaremilesor about 4percent of the total area of the State of Ohio. The Company servesapproximately 132 communities, which contain an approximate popu-lation of 1,340,000.Twenty ,percent of the, people of the State live'within this area and 24 percent of the electric energy sold to consumerswithin the State is sold in this area..4 See footnote 2,supra.SThe participation of the Operating Engineers was limited to an affirmation of the post-tion adopted by the IBEW whichwillbe consideredin SectionV.infra. THE CLEVELAND ELECTRIC, ILLU'MINAT'ING COMPANY521The area served by the Company is highly industrialized, contain-ing steelmills,machine shops, plants for the production of automo-bile parts and bodies, and other heavy industry and numerous utilitiesand other instrumentalities of interstate commerce.Many of saidindustries and instrumentalities for interstate commerce purchaseand consume electric energy produced and distributed by the Com-,pany.The Company owns several steam-electric generating plantsof 640,000 kilowatt capacity, name-plate rating, and an intercommuni-cating transmission and distribution system.At the end of 1942 theCompany had nearly 350,000 customers, including 951 industrial andcommercial customers with a demand of 50 kilowatts or more, and38,223 such customers with a demand of less than 50 kilowatts.Dur-ing the year 1942 the Company's revenue from the sale of electricenergy amounted to approximately $35,750,000, and its total oper-ating revenue amounted to approximately $37,300,000.During thesameperiod the Company used coal for the production of electricenergy costing approximately $6,000,000, of which approximately 40percent was shipped to the Company from points outside the Stateof Ohio.During thatsameperiod of time the Company purchasedfor use in its operations, equipment and supplies produced outsidethe States of Ohio of a valuein excessof $1,000,000.The Company has numerous contracts to supply steam and elec-tric energy to plants engaged in the production of war materials. Inaddition, the Company has such contracts directly with agencies ofthe United States Government.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.eII.THE ORGANIZATIONSINVOLVEDUtilityWorkers Organizing Committee,Local 270,is a labor or-withthe Congress of Industrial Organizations,admitting to membership employees of the Company.International Union of Operating Engineers, Local No. 589, andInternationalBrotherhood of ElectricalWorkers,LocalUnionB-1336, are labor organizations affiliated with the American Federa-tion of Labor, admitting to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONOn September 9, 1942, the Operating Engineers requested the Com-pany to bargain with it on behalf of all employees in the Company's-Canal Road, and East 20th Street and Lakeside Avenue plants.OnSeptember 15 the Company informed the Operating Engineers thate SeeMatter of Con8olidated Edison Companyof NewYork, Ino., et al.,V.N. L. R.B., et ti.,805 U. S. 197. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe proper bargaining unit, or units, should be determined by theBoard because the Company had received conflicting claims fromseveral labor organizations.The IBEW requested. the Company, on or about November. 25,,1942,to grant said union a collective bargaining contract, and on that samedate the Company advised the union that the matter would have to bedetermined by the Board because of the conflicting claims made by theseveral labor organizations.By letter dated March 27, 1943, the CIO requested the Company tomeet with said union in order to negotiate a union agreement.OnApril 1 the Company refused the request for the same reason it gaveto the other unions.A statement by a Board agent, introduced in evidence at the hearing,indicates that the CIO and IBEW each represents a substantial numberof employees in the unit hereinafter found appropriate.? Inasmuchas the Operating Engineers did riot appear at the original hearing, normake its desires with respect to unit known, no consideration will begiven its claims, and for the reasons set forth in Section IV,infra,its petitions will be dismissed.We find that questions affecting commerce have arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.Iv. THEAPPROPRIATE UNITElectric power furnished to the Company's customers is distributedfrom four steam electric generating plants which are closely inter-4 The Field Examiner reported that the CIO submitted 1,049 application-for-membershipcards, 1,047 of which bore apparently genuine original signatures;that the names of 990persons appearing on the cards were listed on the Company's pay roll of April 18, 1943, whichcontained the names of 2,200 employees in the appropriate unit ; and that all the cards weredated-between February and May 1, 1943.The Field Examiner's report with respect to the authorization cards submitted by theIBEW,and a comparison with the CIO's representation in the units alleged by the IBEWto be appropriate,may be summarized as follows :Case No.No. em-ployeesin unitNo. names on cardsappearing on payroll of May 10, 1943IBEWCIOR-5361--------------------------------------------------------------1062535362--------------------------------------------------------------6891214315363-------------------------------------------------------------13520535364-------------------------------------------------------------13176275365--------------------------------------------------------------4771831765366--------------------------------------------------------------184461005367--------------------------------------------------------------417591252,139507965The authorization cards submitted by the IBEW were dated within'a 7-month period precedingthe date of the hearing. THE CLEVELAND ELECTRIC ILLUMINATING COMPANY523connected by a transmission system.Two generating plants. are lo-cated in the city of Cleveland; one is near the eastern end of the sys-tem in Ashtabula, some 50 miles from Cleveland; and oneis near thewestern end at Avon, about 20 miles from Cleveland. In addition toelectricity, the two Cleveland plants, and a third Cleveland plant de-voted exclusively to the production of steam for industrial purposes,also sell steam for heating and industrial purposes.The Companydistributes its power through a pool system whereby power from anyplant may be sent to any part of the system where it may be needed.At all times the Company maintains sufficient extra capacity to com-pensate for the break-down of the single largest turbine generator any-where in the system. The'Company also has physical connections withother utility companies serving the State of Ohio, so that power maybe secured in cases of emergency.The uncontradicted testimony ofthe Company's vice president shows that all generating plants operateas a singleintegrated unit no part of which is operated independentlyor is capable of substituting for another.For operating purposes, the Company divides its functions intoseven departments, namely : Steam ; Electrical ; Lines; Stores ; Serv-ice;Building Construction and Maintenance, Transportation andShops; and Property Protection. In order to facilitate the perform-ance of certain limited local functions for the convenience of cus-tomers and for efficiency in handling local contracts, construction, etc.,the Company has set up an Eastern District, which correlates the func-tions of four of the above-mentioned departments in and about theterritory surrounding Ashtabula.None of the operational depart-ments in the Eastern District performs a complete function in everyinstance.The Superintendent of this district, who is also an assist-ant general manager of the Company, maintains his headquarters inCleveland along with the offices of all other operating and non-operat-ing heads of departments.All high-line transmission, transmissionsubstations and transmission switching of 33 K. V. and greater, in theEastern District are controlled in Cleveland and are not within thejurisdiction of the Eastern District.The Company and the CIO are in substantial agreement that theappropriate unit should be system-wide for all operating,maintenance,and construction employees but excluding office, clerical,sales, andtechnical employees.The IBEWseeksto divide the Company's em-ployees into seven operating units,8 following what it alleges to be theCompany's departmental set-up.The OperatingEngineers wouldestablishseparateunits at two of the Cleveland,generating plants.Al-though the petitions of the IBEW purport to duplicate the Com-pany's operational organization, they do not follow the set-up closely,"The withdrawal of the petition for the employees in the Stores Department leaves sixunits sought to be established by the IBEW. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaking omissions from each department.The IBEW argues thatthis is done to preserve the identity of craft lines ; but when it attemptsto explain its petition for the employees in theEasternDistrict, whichis not a company department, and from which the IBEW again seekscertain exclusions, it does so on the basis of the completeness of theservices rendered there.As the CIO contends, were the division tobe made along true craftlinesitwould mean the establishment ofover 30 units and not merely 7.The evidence in the record shows that there isfreeand frequentinterchange of employees between all departments.Over a period of 3years prior to May 1943, there were 347 interdepartmentaltransfers,averagingalmost 10 a month. These were in addition to the tempo-rary transfers or loans of employees from one department to an-other.Both the CIO and IBEW have jurisdiction coextensive withthe Company's entire operations.Up to 10 days prior to the date ofhearing, the IBEW conductedits organizationalcampaignon a sys-tem-wide basis.Although the international representative of theIBEW testified that his union generallyorganizesthe utility industryalongdepartmental lines, he admitted that all departmental contractswith the Company, should they come intoexistence,would ultimatelybe merged into a single contract covering the entire system. The rec-ord further reveals that the control of the Company's entire system iscentralized in one generaloffice in Cleveland ; thatall departments areinterdependent and comprise a single integrated system;and that allemployees are subject to the same companyrules and regulations andreceivethe same benefits. In view of all the facts and the integrationand functional coherence of operations throughout the system, weperceiveno reasonfor establishing units of arbitrary groupings.Weshall adhere to our normal practice of-establishingan industrial unitwhere the labor organizations have organized along system-widelines,'and we shall dismiss the petitions of the IBEW.We come now to the disposition of issues concerning certain cate-goriesof employees within the broad suit.The partiesagreeand we find that operating employees includewatchmen and janitors at operating locations, surveyors, meter read-ers, andblockmen.During the hearing, surveyors were defined tomean only those in the Lines, Department and not those in the WireRelations,Electrical Engineering, and Survey Sections.1. -Clerical employees at operating locations.The Company seeksto exclude all clerical employees, whereas the IBEW would includethem.The CIO does not adopt a consistent position but seeks theSeeMatter of Buffalo Niagara Electric Corporation,et al.,46 N. L. R.B. 668;Matterof Consumers PowerCo., 44 N L. R. B.626;Matter of Florida Power&Light Company,42 N. L. R. B742; Matter of Antioch Power Company,40 N. L. R. B. 773;Matter o tNorthern States Power Company of Wisconsin,37 N.L. R. B. 991;andMatter of Pennsyl-vania Edison Company,36N. L. R. B. 432. THE CLEVELAND ELECTRIC ILLUMINATING COMPANY -525inclusion of some who do manual labor and whose clerical work is notof a confidential nature, such as those who work in the Stores Depart-ment and in the garages of the Transportation Department. The CIOwould also include timekeepers "where they come in close contact withthe men," but it would exclude clerks in the power plants and in theService Department..The record shows that there are about 40 clerical employees in oper-ating locations of whom the CIO seeks about half. In general, theirwages, duties, and relations to management are similar to those of thegeneral office clerical employees who are excluded from the unit, byagreement.Under these circumstances we shall exclude the clericalemployees 102.Employees in the Civil Engineering, Electrical Engineering,Wire Relations, Survey and Record Sections.Although most of theseemployees are excluded as general office employees, the Company spe-cifically desires their exclusion so as to avoid any later misunderstand-ings.The Company's position with respect to them is uncontestedand, accordingly, these employees shall be excluded.3.Property Protection Department.Neither the CIO nor theIBEW desires the inclusion of the watchmen, or guards, of the Prop-erty Protection Department.The Company agrees to their exclusionduring the present war period while they are sworn in as AuxiliaryMilitary Police, but wishes to preserve all rights to contend for theirinclusion in an industrial unit after the war.With regard to this,the Company points out that the guards perform no confidential dutiesfor management, nor do they police employees as such, and thereforebelieves that under normal conditions the guards belong in the sameunit with operating employees. In accordance with the wishes of theparties, we shall exclude the guards without prejudice to the Com-pany's contending at a later time that they should be included in theunit of operating,employees.n4.Production and Test Engineers.These are technically trainedemployees, many of whom are graduate and registered engineers, lo-cated at the power plants, and who deal with problems of operationinvolving the preparation of reports on operating efficiency as distin-guished from routine operating functions.They work in the samebuilding as the operating employees but have no supervisory authorityover them. The CIO seeks to include them while the Company arguesfor their exclusion as professional or semiprofessional employees andthe IBEW expresses no preference.Under comparable circumstanceswe have excluded such engineers and we shall exclude them here I210 SeeMatter of Boston Edison Company,51 N. L.R. B. 118; alsoMatter of Indxanapoli8Power & Light Company,51 N. L. R B. 670.11 SeeMatter of Dravo Corporation,52 N. L.R. B. 322.'z SeeMatter of TwinStateCab & Electric Company,38 N. L. R. B. 760;Matter of BostonEdison Company,51 N. L.R. B. 118; alsoMatter of Savannah Electric & Power Co.,38 N. L.R. B. 47. 526DECISIONSOF NATIONALLABOR RELATIONS BOARD5.Load and Trouble Dispatchers.,Twelve load dispatchers directthe operations of the electrical system by telephone in the general officeof the Company.With the aid of diagrammatic maps they know atall times the status of every switch and piece of rotating electricalequipment on the system.They are highly trained, having come upthrough the ranks of the Electrical Department, and are thoroughlyfamiliar with the electrical system, its equipment,. and personnel.Noswitch in any substation or power plant is opened or closed withoutorders from the.load dispatchers.Seven trouble dispatchers performa similar function in directing the operations of the trouble crews bytelephone from the general office of the Company. They are generallyformer line crew foremen who have come up through ,the ranks andhave an intimate knowledge of the Company's lines.The Companyand the CIO would exclude both types of dispatchers as general officeand technical employees.The IBEW seeks to include them.Weagree with the contentions of the Company and the CIO and shallexclude the dispatchers.6.Chemists and Laboratory Assistants.These, employees, analyzesamples of material and equipment purchased by the.Company. Theyalso analyze cases of equipment failure, do original research and ex-perimental and test work in connection with new processes.Theyhave little contact with the operating employees, dealing chiefly withthe Purchasing Section, the various engineering sections and thehead of the Steam Department. The Company seeks their exclusionon the same ground as it seeks the exclusion of the production andtest engineers.Neither the CIO nor the IBEW apparently desiretheir inclusion ; accordingly, we shall exclude them from the appro-priate unit.7.Supervisory Employees.The IBEW contends that all super-visory employees up to but not including general foremen should beincluded in the appropriate unit, whereas the CIO would exclude allbut working foremen. The Company adopts no position on this issue.In view of our recent decision inThe Maryland Drydock Companycase, is a discussion of supervisory employees above the rank of so-called working foremen is unnecessary.The Company has no dis-tinct job classification known as working foremen but it appears thatthere may be some foremen, totaling about 25 in number, who fitinto a definition of working foremen advanced by the CIO. Inas-much as the test proposed by the CIO does not coincide with ourstandard description of supervisory employees, and since the recorddoes not clearly define the extent of their authority to discipline, weshall exclude or include these employees depending- upon -whetherthey fit the definition of supervisory employees hereinafter set forth.1433 49,N. L. R. B. 733.14 SeeMatter or Hekman Furniture Company,50 N. L. R. B. 834. THE CLEVELAND ELECTRIC ILLUMINATING COMPANY5278. -Temporary employees:(a)Laborers.The Company maintains a permanent, crew of about90 laborers in the Underground Lines Department. In addition, itnow employs 32 temporary laborers who work on special jobs fromtime to time. Although the Company does not solicit them, wheneverit has need for temporary laborers, those employees who have previ-ously worked for the Company are given preference in reemployment.Seven of the 32 temporary laborers have been continuously employedfor less than 6 months; the remainder have been continuously employedfor various periods ranging between 6 months and 2 years.The pres-ent job the' men are working on was expected to be completed in July1943 at which time the Company contemplated discharging them sinceit is unlikely that there will be any additional large jobs in the imme-diate future.The Company seeks to exclude the temporary laborers.The IBEW would also exclude them because it claims that it did notattempt to organize them since they are temporary employees, whilethe CIO would include those employees who have been continuouslyemployed for 3 months or longer.(b) lVatchmzen.These watchmen should be differentiated from thewatchmen or guards in the Property Protection Department.Thetemporary watchmen herein referred to work in the UndergroundLines Department.They set out lanterns and red flags about excava-tions, direct street traffic, and safeguard pedestrians against fallinginto the openings.When work is not going on they protect the Com-pany's equipment and tools from damage or theft. They are hired ona temporary basis after having signed applications for temporaryemployment, and are employed intermittently.They are not entitledto the benefits which the Company bestows upon its regular employees.At present there are 13 such employees whose "temporary" serviceranges from a few months to 17 years. The Company claims thatthey are usually elderly men, sometimes partially disabled, who haveexpressed 'a preference for intermittent employment; it thereforeseeks their exclusion.The IBEW would also exclude them, but theCIO wants them included in the appropriate unit.From all the facts it is manifest that the Company maintains whatis tantamount to a manpower pool from which is supplied its tem-porary laborer needs.Even though the Company does not keep alist of available laborers to whom it sends notices to report for work,nevertheless, it intends to and does rehire its old employees.Undersuch circumstances we are of the opinion that they have a substantialinterest in the determination of a bargaining representative.Thecase for, the inclusion of the temporary watchmen is all the strongerin the light of the, longer period of service they have rendered to the 528DECISIONSOF 'NATION'AL LABORRELATIONS BOARD -Company.Accordingly, we shall include temporary laborers andwatchmen in the appropriate unit.16We find that all operating, maintenance, and construction employeesof the Company, including temporary laborers and watchmen, butexcluding office, clerical, sales, technical employees, employees, in theCivil Engineering, Electrical Engineering,Wire Relations, Surveyand Record Sections, Property Protection employees, production andtest engineer, load and trouble dispatchers, chemists and laboratoryassistants, and all supervisory employees with- authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESAs indicated above in view of the fact that the Company's petitioliin the Circuit Court of Appeals for the Sixth Circuit for review ofthe Board's Order in the complaint case was granted, the Board or-dered a further hearing to determine whether or not an election atthis time may appropriately be directed.The IBEW contends thatno election should be directed until the Board's Order in the com-plaintcasehas been fully compiled with.The CIO urgesan imme-diateelection, andthe Company adopts no position on this matter.The IBEWclaimsthat the CIO has benefited by the non-complianceof the Company in the complaint case and that the effects of theCompany's unfair labor practices have not been dissipated. In thecomplaintcasethe Board ordered the disestablishment of ElectricIlluminating Workers Union, herein called the Independent, a labororganization found by the Board to be company-dominated.The record establishes that on February 5, 1943,morethan 2 monthsbefore the issuance of the Board's disestablishment order,.at a mem-bership meeting attended by approximately 400 persons, the membersof the Independent were addressed by the attorney who had acted ascounselto that organization.He stated that in his opinion the In-dependent would be obliged to disband as the result of the IBEW'scharge, and recommended the formation of a newunaffiliated organ-izationto take its place.By unanimous vote the members of the In-dependent voted its own immediate dissolution, but took no actionon the creation of a new union. Shortly thereafter, the funds of theIndependent were distributed to charities and the organization ceasedto function.It appears, moreover, that ata laterdate an attempt toform a newunionwas made, which, however, proved abortive.15 SeeMatter of California Cotton Oil Corp.,26 N. L.R. B. 715;Matter of Houston PipeLineCo., 28 N. L. R. B. 301;Matter of Medford Corp.,30 N. L. R. B. 256; andMatter ofImperial Ice Division of California Electrio Power Company,50 N. L.R. B. 106. TIDE CLEiVELAND ELECTRIC ILLUMINATING COMPANY5529Thus, it is clear that the Independent's members, allegedly consti-tuting a substantial majority of the Company's employees throughout'the system, took all steps within their power to abolish and liquidatetheir dominated organization.They definitely rejected the proposalthat they should form a new unaffiliated union to succeed the Inde-pendent.The CIO, which then appeared upon the scene, capitalizedupon the Independent's dissolution in its organizing appeal to theemployees to turn to a nationally affiliated organization.Severalformer trustees and officers of the Independent actively assisted in theCIO's organizing drive.However, there is no evidence that the or-ganizational structure of the Independent was transferred to the CIO,nor does the record show any acts of assistance to the CIO by theCompany."While we in no way condone the Company's failure to post noticesdisestablishing the Independent, as directed in our Order in the com-plaint case, we note that its refusal to do so has been primarily due to:the actions of the IBEW itself.Thus, the Company, on July 26,offered to withdraw its petition for review in the Circuit Court andto comply fully with the Board's Order in the complaint case, pro-vided, however, it received the assurances of all other parties thatthey would not litigate the matter.This the IBEW refused to do.On August 19, the IBEW procured an order from the Circuit Courtof Appeals for the Sixth Circuit restraining the Company from carry-ing out any part of the Board's Order during the pendency of theaction to review the Board's Order.It has been a long-standing rule of this Board not to entertainpetitions for an election filed by one union where a complaint hasbeen issued on the charge of another union of the existence of unfairlabor practices.The same rule has prevailed where a Board Orderis outstanding which has not been complied with.The reason forthe rule is that until the unfair labor practices, with respect to whichthe charging union has been aggrieved, have been dissipated, it hasbeen felt that such a union would be placed under a great handicapby an immediate Direction of Election. In the instant case, however,it is apparent that non-compliance with the order has been due to thecharging union.The result is that the 1,500 employees who ' havemanifested their desire to bargain collectively either through theCIO or the IBEW are presently without an established collectivebargaining representative.Cessante ratione; cessat lex.Accordingly,,we find nothing in the record before us to warrant us in holding thatthis anomalous situation must continue,-and the Company's employees,be denied the right to select a bargaining representative until the in-10 There is no evidence that the Company's supervisory employees countenanced or solicited'membership in the CIO,although the Board in its complaint case found that the Company,'through its supervisory employees,had assisted the IBEW. 530DECLSJONS OF NATIONAL LABOR RELATIONS BOARDdefinite future date when all the legal issues in the complaint caseare resolved.We shall direct that the question concerning representation 'whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECrFD that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with The ClevelandElectric Illuminating Company, Cleveland, Ohio, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Eighth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause, to determine whether they desire to be representedby Utility Workers Organizing Committee, Local 270, affiliated withthe Congress of Industrial Organizations, or by International Brother-hood of Electrical Workers, Local Union B-1336, affiliated with theAmerican Federation of Labor, for the purposes of collective bar-'gaining, or by neither.ORDERUpon the basis of the foregoing findings of fact, and upon theentire record in the case, the National Labor Relations Board herebyorders that the petitions for investigation and certification of repre-sentatives of employees of The Cleveland Electric Illuminating Com-pany, Cleveland, Ohio, filed by International Union of Operating-Engineers (AFL) Local No. 589, and by International-Brotherhoodof ElectricalWorkers' (AFL) Local Union B-1336, be, and theyhereby are, dismissed.